UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4727



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-02-407-MJG)


Submitted:    September 16, 2004      Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GILDEN & RAVENELL,
P.A., Baltimore, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, Jane M. Erisman, Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sean Scott entered a conditional guilty plea to being a

felon in possession of a firearm, 18 U.S.C. § 922(g) (2000).                  In

his plea agreement, he reserved the right to challenge the denial

of his motion to suppress.        The district court sentenced Scott to

forty-one months of imprisonment, and he timely appealed.

           Claiming that the police did not properly advise him of

his rights in accordance with Miranda v. Arizona, 384 U.S. 436

(1966), Scott contends that the district court erred by denying his

motion to suppress the statements he made to the police.                     The

district    court    held    an   evidentiary       hearing     at   which   the

investigating police officer testified that he administered Miranda

warnings before questioning Scott. Scott testified that he did not

receive    Miranda   warnings     until     after    he   had    already     made

incriminating statements. Finding the police officer more credible

than Scott, the district court denied the motion to suppress.

           We review the factual findings underlying a motion to

suppress for clear error and review the legal determinations de

novo.   United States v. Photogrammetric Data Servs., 259 F.3d 229,

237 (4th Cir. 2001).        The district court’s decision rested on its

credibility    determinations      regarding        the   testimony    at    the

suppression hearing, and such credibility determinations are not

subject to appellate review.        United States v. Saunders, 886 F.2d

56, 60 (4th Cir. 1989).       After reviewing the record, we find that


                                    - 2 -
the district court did not commit clear error in denying the motion

to suppress.

          Accordingly, we affirm Scott’s conviction.   We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -